                 Case 4:21-cv-00583-LPR Document 7 Filed 07/20/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

TOMMY MOSLEY                                                                           PLAINTIFF
ADC #085548

v.                                       Case No. 4:21-CV-00583-LPR

WENDY KELLY, et al.                                                                 DEFENDANTS

                                                         ORDER

            Plaintiff Tommy Mosley is incarcerated at the East Arkansas Regional Unit of the Arkansas

Division of Correction. He filed a pro se complaint on June 28, 2021 along with a Motion for

Leave to Proceed In Forma Pauperis (“IFP”).1 Mr. Mosley’s IFP Motion (Doc. 1) is DENIED

based on his litigation history and his Complaint (Doc. 2) is DISMISSED without prejudice for

failure to pay the filing fee.

            Mr. Mosley sued Arkansas Department of Correction Director Wendy Kelly, Deputy

Director William Straughn, and Secretary of the United States Treasury Steve Mnuchin. 2 Mr.

Mosley says that prior to October 13, 2020 he applied for economic impact payments provided for

under the Cares Act and other laws.3 Mr. Mosley claims he is entitled to the payments but has not

yet received them.4 According to Mr. Mosley, the defendants withheld his payments in violation

of his rights under the Sixth and Fourteenth Amendments.5 Mr. Mosley seeks “declaratory

judgment, mandamus, temporary restraining order, injunction, costs, and all appropriate relief.”6




1
     Pl.’s IFP Motion (Doc. 1); Pl.’s Compl. (Doc. 2).
2
     Pl.’s Compl. (Doc. 2) at 1-2.
3
     Id. at 4.
4
     Id.
5
     Id.
6
     Id. at 5.
           Case 4:21-cv-00583-LPR Document 7 Filed 07/20/21 Page 2 of 3




        The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit on June 28, 2021, Mr. Mosley filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted. See Mosley v. Endell, et

al., 5:93-cv-00054-HW (E.D. Ark.); Mosley v. Arkansas Supreme Court, et al., 4:96-CV-00056-

GH (E.D. Ark.); Mosley v. Reed, 5:96-CV-00119-SMR (E.D. Ark.); and Mosley v. United Nations,

4:02-CV-00752-JMM.

        A plaintiff with “three strikes” may proceed in forma pauperis only if he falls under the

“imminent danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that

three strikers should be granted permission to proceed in forma pauperis if they are “under

imminent danger of serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

1998) (explaining that the exception applies only if the prisoner is in imminent danger “at the time

of filing” and that “[a]llegations that the prisoner has faced imminent danger in the past are

insufficient”).

        For Mr. Mosley to be able to proceed in forma pauperis in this case, he must establish that

he was in imminent danger of serious physical injury at the time he filed his Complaint. See

Ashley, 147 F.3d at 717. Mr. Mosley’s pleadings do not indicate he was in imminent danger at the

East Arkansas Regional Unit at the time he filed his complaint. Accordingly, the imminent danger

exception does not apply. Ashley, 147 F.3d at 717. Therefore, this case will be dismissed due to

Mr. Mosley’s failure to pay the filing fee. Mr. Mosley will have thirty (30) days to reopen this

case by paying the $402 filing fee in full.

                                                 2
            Case 4:21-cv-00583-LPR Document 7 Filed 07/20/21 Page 3 of 3




       IT IS THEREFORE ORDERED that:

       1.      Mr. Mosley’s Motion to Proceed In Forma Pauperis (Doc. 1) is DENIED.

       2.      Mr. Mosley’s Complaint (Doc. 2) is DISMISSED without prejudice.

       3.      Mr. Mosley’s Petition for Declaratory Judgment, Writ of Mandamus, Injunction,

and Temporary Restraining Order (Doc. 3) is DENIED is as moot.

       4.      Mr. Mosley has thirty (30) days from the entry date of this Order in which to reopen

this case by paying the $402 filing fee in full.

       5.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       So ordered this 20th day of July, 2021.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
